Citation Nr: 0939659	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  01-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of rhabdomyolysis 
induced by anti-lipidic drug, Lopid, with acute renal 
failure.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
October 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for acute renal failure.  In 
August 2001, the Veteran was afforded a hearing before a 
Veterans' Law Judge sitting at the Chicago, Illinois, RO, the 
transcript of which is of record.  In February 2002, the 
Board denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for rhabdomyolysis residuals induced by 
Lopid, an anti-lipidic drug, including acute renal failure.  
The Veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

In May 2003, the Court granted the Parties' Joint Motion for 
Remand; vacated the Board's February 2002 decision; and 
remanded the Veteran's claim to the Board for additional 
action.  In February 2004 and again in December 2007, the 
Board remanded for additional development.  This having been 
achieved, the issue on appeal is now ready for adjudication.

Additionally, the Board notes that in June 2007, the Veteran 
was informed that the Veterans Law Judge who had conducted 
his August 2001 hearing was no longer employed by the Board 
and the Veteran therefore had the right to an additional 
hearing before a different Veterans Law Judge.  In July 2007, 
the Veteran informed the Board that he did not desire another 
hearing.


FINDINGS OF FACT

The medical evidence does not demonstrate that the Veteran 
has residuals of rhabdomyolysis induced by anti-lipidic drug, 
Lopid, with acute renal failure.






CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of rhabdomyolysis induced by 
anti-lipidic drug, Lopid, with acute renal failure have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in September 2008 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim under 38 U.S.C.A. § 1151.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The September 2008 letter 
provided this notice to the Veteran.  

The Board observes that the September 2008 letter was not 
sent to the Veteran prior to the December 1998 rating 
decision.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the September 2008 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a May 2009 
supplemental statement of the case (SOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board also observes that the appellant has asserted 
entitlement to compensation for chronic rhabdomyolysis 
residuals induced by Lopid, including acute renal failure 
under 38 U.S.C.A. § 1151.  Notice regarding what information 
and evidence is necessary to establish compensation under the 
provisions of 38 U.S.C.A. § 1151 was provided in the 
September 2008 letter, however the information pertained to 
the amended, effective October 1, 1997 revised provisions.  
The Veteran was notified of the provision change in the March 
2007 SSOC.  In this instance, the Veteran filed his claim 
before October 1, 1997, so the older provisions are therefore 
applicable.  The Board notes that the Veteran did not receive 
notice as to the specifics of the prior provisions, however, 
as the competent medical evidence indicates that the Veteran 
does not have an additional disability caused by the incident 
in question as is required by § 1151, therefore the Board 
finds that the issue of notice has been rendered moot.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records, private treatment 
records, as well as VA treatment records, are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA medical opinion was requested in 
conjunction with the Veteran's claim, the report of which, 
dated January 2009, is of record.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2008).

Under the circumstances of this case, 'the record has been 
fully developed,' and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In order to currently warrant compensation under 38 U.S.C.A. 
§ 1151, the Veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

As noted above, during the pendency of this appeal pertinent 
laws and regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
Veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation ... 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such Veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such Veteran, 
disability or death compensation ... shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151.  

In 1991, the Court invalidated 38 C.F.R. § 3.358(a)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability. 
 38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides:  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the Veteran, or, in appropriate cases, the 
Veteran's representative.  "Necessary Consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.
As the Veteran filed his 1151 claims prior to October 1997, 
the older code provisions apply in this matter.  

The Veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 because has residuals 
from the rhabdomyolysis and the subsequent renal failure, 
such as headaches, severe muscle aches, muscle spasms, muscle 
tenderness, loss of energy, dizziness and nausea.  He further 
claims that he has both urinary and defecation urgency 
problems as a result.  Finally he states that the incident of 
acute renal failure makes him more susceptible to repeated 
kidney failure in the future.  

In March 1994, the Veteran was admitted to a private hospital 
with evidence of rhabdomyolysis, which caused pigment-induced 
acute renal failure with multiple electrolyte imbalances.  
The private examiner noted in the discharge summary report 
that the cause of the illness was determined to be the drug 
the Veteran was taking to treat hypertriglyceridemia:  Lopid.  
The private physician treated the Veteran with conservative 
therapy, aggressive rehydration, correction of electrolyte 
imbalance, forced diuresis and alkalinization of the urine, 
to which the Veteran responded positively with prompt and 
immediate clearing of metabolic abnormalities.  The discharge 
summary report notes that the Veteran's renal function had 
returned to "practically normal" and that there was no 
evidence of primary muscle disease.  

In a September 1996 VA examination report, the examiner noted 
that the Veteran had suffered from acute renal failure most 
likely secondary to rhabdomyolysis, the exact cause of which 
was uncertain.  The examiner noted that the cause could have 
been related to the Veteran's seizure disorder or to the 
combination of medications that the Veteran was using, 
including Lopid and Quinine.  Finally, the examiner noted 
that the acute renal failure had recovered based on the 
Veteran's blood chemistry test.  The Veteran exhibited normal 
renal function at the time of the examination with no special 
treatment needed for the condition at that time.  
Additionally, a July 1998 private medical record also noted 
that the Veteran had completely recovered renal function.  

In February 1997, a VA risk management coordinator requested 
a peer review of the case, the report of which was submitted 
in March 1997.  The peer review concluded that while the 
Veteran had been properly diagnosed by the VA doctors with 
hyperlipidemia, he had not been properly treated for that 
disorder, in that the dose of Lopid he was prescribed was 
"too high."  The report further noted that while the 
Veteran had been prescribed an excessive dose of Lopid, it 
was likely that the Veteran's history of seizures were the 
more plausible explanation for the rhabdomyolysis and renal 
failure.  Finally the report noted that the renal failure had 
resolved.  

In January 2009, the Veteran was afforded a VA examination 
that included an opinion from a VA examiner.  After reviewing 
all of the Veteran's treatment records and the appropriate 
laboratory data, the examiner determined that there was no 
evidence of rhabdomyolysis.  The examiner noted that the 
various causes of rhabdomyolysis can be divided into three 
categories:  traumatic or muscle compression; nontraumatic 
exertional; and nontraumatic nonexertional.  The Veteran 
suffered an acute case of rhabdomyolysis of the nontraumatic 
nonexertional variety that was attributed to medication, 
specifically Gemfibrozil (Lopid).  Lastly the examiner stated 
that the Veteran did not have chronic rhabdomyolysis and that 
the Veteran did not exhibit any residuals from the acute 
rhabdomyolysis that occurred in March 1994.  

As stated above, the Veteran asserts that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted because he 
has residuals from the acute rhabdomyolysis and the 
subsequent renal failure that were caused by an excessive 
dose of medication prescribed by a VA doctor.  However, the 
Board finds that the competent evidence of record does not 
support his claim.  In this regard, there is no competent 
medical evidence of record indicating that the Veteran 
currently suffers any residuals from the acute rhabdomyolysis 
he suffered in March 1994.  

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993) (although claims for 38 
U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication).  
As such, the Board finds that without medical evidence of a 
current disability to satisfy the requirement under 38 
U.S.C.A § 1151, the Veteran's claim for compensation is 
unwarranted.  

In light of the above, the Board finds that the Veteran's 
claim is supported solely by his own written statements on 
appeal.  Unfortunately, as a lay person, the Veteran is not 
competent to provide evidence regarding the causation of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  
Therefore, the Board finds the Veteran's statements to be 
unpersuasive.

Under the above circumstances, the Board concludes that the 
record is devoid of any competent medical evidence diagnosing 
the Veteran with rhabdomyolysis or residuals of 
rhabdomyolysis.  With no evidence of an 'additional 
disability' as required for entitlement to compensation under 
the provisions of 38 U.S.C.A. 
§ 1151, the Veteran's claim must be denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of rhabdomyolysis induced by 
anti-lipidic drug, Lopid, with acute renal failure is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


